Citation Nr: 1523365	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  15-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, due to cold weather exposure, to include entitlement prior to July 14, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, due to cold weather exposure, to include entitlement prior to July 14, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity, due to cold weather exposure.  

4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, due to cold weather exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues involving service connection for a bilateral hip disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate Board decision issued under a separate docket number.  


REMAND

Service connection is in effect for peripheral neuropathy of all the Veteran's extremities, due to cold weather exposure injury during service.  He is assigned a separate disability rating for each upper and each lower extremity.

The Veteran filed a claim for increased ratings in August 2011.  The December 2012 rating decision denied increased ratings for the Veteran's upper extremities and granted increased ratings of 40 percent for the disability ratings involving the Veteran's lower extremities, effective July 14, 2011.  Besides asserting that increased ratings are warranted, the Veteran's attorney also asserts that the 40 percent ratings should be assigned earlier than the July 2011 effective date.  

The effective date for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Since the Veteran's claim for increased rating was received in August 2011, he might be entitled to an earlier effective date if VA medical records in the preceding year showed an increase in severity.  The November 2014 statement of the case (SOC) indicates that VA records for the period of time from February 2002 to November 2014 were reviewed.  However, review of the claims file does not reveal all the referenced medical records to be of record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the January 2015 substantive appeal, the Veteran's attorney requested that he be afforded another Compensation and Pension examination to determine the current severity of his service-connected peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to increased disability ratings for his service-connected peripheral neuropathy.

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC should obtain complete copies of the Veteran's VA medical records from August 2010 to the present and ensure that they are of record in the claims file for review.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate a VA examination for the purpose of determining the current severity of his service-connected peripheral neuropathy of all extremities.  The Veteran's claims folder and any pertinent evidence in both Virtual VA and VBMS must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  A complete rationale for all opinions must be provided.  

3.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record. If the notification letter is returned as undeliverable, this must also be included in the claims folder.
 
4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If the claim remains denied, he and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

